DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites the thickness is greater than 0.1 microns and less than or equal to 1000 microns which is broader than claim 1 from which it depends. Claim 1 recites the thickness is in the range of 20-200 microns.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris et al. (US 2014/0326734) in view of Tozzi “Inkjet Decoration of Ceramic Tiles” and Gardaz et al. (US 4677000).
Le Bris al. discloses a process for coating a heat-stable coating onto the surface of a heating article having two opposite surfaces (see abstract). The coating is applied using inkjet printing (see 0001). The ink jet decoration can comprise a binder (see 0019, 0028). The coating comprises a heat-stable binder such as fluorocarbons, silicones, etc. (see 0030). The ink jet decoration composition is formed of a pigment paste, which comprises 2-50% of the ink (see 0094). The paste comprises 10-70% of pigment) therefore the dry content would be in the range of 7-35% which overlaps the claimed range of greater than or equal to 30%. It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Le Bris et al. fails to teach the nozzle aperture size is greater than 100 microns and less than or equal to 1.5 mm or a thickness of the layer is between 20 – 200 microns as required by claim 1 and a thickness greater than 0.1 – 1000 microns as required by claim 9.

It would have been obvious to one having ordinary skill in the art to modify the process of Le Bris et al. to include nozzle sizes within the as taught by Tozzi. One would have been motivated to do so since both are directed to decorating ceramic material using inkjet printing where Le Bris is silent as to the size of the nozzles used where Tozzi discloses an operable nozzle size used to deposit inks onto ceramic substrates.
As to the thickness limitation, Le Bris et al. is silent as to the thickness of the decoration. 
Gardaz et al. discloses a process of forming a decoration applied to culinary utensils (see abstract). The decoration layer is formed to a have a thickness of 2-25 microns (see col. 3, lines 33-35). 
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the process of Le Bris et al. to include forming the decoration having a thickness within the range as taught by Gardaz et al. One would have been motivated to do so since both are directed to kitchen utensils receiving PTFE coatings along with decorative coatings while Gardaz et al. discloses operable thicknesses of decorative layers for such utensils. 
As to claim 3, the binder comprises a fluorocarbon (see 0110 of Le Bris et al.). 
As to claim 4, the substrate can be formed of metal, glass, ceramic or plastic (See 0038).
As to claim 5, the device can be a household appliance (such as an iron, plates, pots) (see 0039-0042 of Le Bris et al.).
As to claim 7, the composition can comprise fillers such as opacifying fillers (see 0017 of Le Bris et al.). 

As to claim 11, the process is applied using ink jet. 
As to claim 12, the coating can comprise a protective layer (See 0200 of Le Bris et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715